DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/05/2022 has been entered. Claims 1-27 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20150011889). Lee is cited in the IDS.
Regarding claim 1, Lee discloses an ultrasound transducer assembly comprising:
a transducer layer (20) configured to emit ultrasound energy ([0043]);
one or more matching layers (10) overlaying the transducer layer (20) (fig. 1, [0040]);
a thermally conductive layer (30 & 60) (Figs. 2-3, [0055], [0062], [0066]) overlaying the one or more matching layers (10) (fig. 3, [0040]); and
a lens ([0056]) overlaying the thermally conductive layer (30 & 60), wherein the thermally conductive layer (30 & 60) extends below a bottom plane of the transducer layer (20) in a backing layer (40) ([0040]) to transfer a thermal energy away from the lens (Fig. 3, [0014-0016], [0058], [0066], [0068]).
Regarding claim 2, Lee discloses the ultrasound transducer assembly of claim 1, wherein the thermally conductive layer (30) comprises a material (S32, graphene or graphite) with thermal conductivity greater or equal to 100 W/m.K ([0055], [0062]). Examiner notes graphene has a thermal conductivity between 3000-5000 W/m.K.
Regarding claim 3, Lee discloses the ultrasound transducer assembly of claim 1.
Lee further teaches wherein the thermally conductive layer (30 & 60) comprises an electrically conductive material (S32) ([0055], [0062], [0066]).
Regarding claim 4, Lee discloses the ultrasound transducer assembly of claim 3.
Lee further teaches wherein the thermally conductive layer (30) comprises a metal material (31) ([0053]). Lee discloses the thermally conductive layer (30) may be an RF shield (31) ([0053]), and it is known in the art that RF shields are metal devices designed to block or reduce electromagnetic interference.
Regarding claim 7, Lee discloses the ultrasound transducer assembly of claim 1.
Lee further teaches claim 1 further comprising the backing layer (40) coupled to the transducer layer (20) into which at least a portion of the transducer is located, wherein the transducer layer (20) has a top and a bottom (fig. 1), and further wherein the thermally conductive layer (30 & 60 or S41a (fig. 4)) extends along sides of the backing layer (40) to below a bottom plane of the transducer layer (20) (fig. 3, [0067]).
Regarding claim 8, Lee discloses the ultrasound transducer assembly of claim 7.
Lee further teaches claim 7 further comprising a first shield (S32) thermally coupled to the thermally conductive layer ([0055]). Examiner notes Lee discloses sheets (S) formed of graphene or graphite as shields against noise ([0063]).
Regarding claim 9, Lee discloses the ultrasound transducer assembly of claim 8.
Lee further teaches wherein the first shield (S) comprises a thermally conductive side shield (fig. 3/4, [0061], [0070]). Lee also teaches thermally conductive layer (60) may be formed of same material, graphene/graphite, as the first shield (S) ([0066]).
Regarding claim 23, Lee discloses a method of constructing an ultrasound transducer assembly, the method comprising:
attaching a top surface (top surface of 20, fig. 1) of a transducer layer (20) to a bottom surface (bottom surface of 10, fig. 1) of a matching layer (10) of a stack ([0045]) of one or more matching layers (10) overlaying the transducer layer (20) (fig. 1, [0040]), the transducer layer (20) configured to emit ultrasound energy ([0043]);
bonding a thermally conductive layer (30 & 60) (Figs. 2-3, [0055], [0062], [0066]) to an upper surface ([0053]) the stack of one or more matching layers (10) (fig. 1, [0040]); and
coupling a first shield (S32) to the thermally conductive layer ([0055], [0063]); and
attaching a lens ([0056]) to an upper surface of the thermally conductive layer (30 & 60), wherein the thermally conductive layer (30 & 60) extends below a bottom plane of the transducer layer (20) in a backing layer (40) to transfer a thermal energy away from the lens (Fig. 3, [0014-0016], [0058], [0066], [0068]).
Regarding claim 24, Lee discloses the method of claim 23.
Lee further teaches wherein the thermally conductive layer (30 & 60) comprises an electrically conductive material (S32, graphene) ([0055], [0062], [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150011889) in view of Avakian (US20110193007). Lee is cited in the IDS.
Regarding claims 5 and 25, Lee discloses the inventions as claimed above in claims 2 and 23.
However, Lee does not disclose wherein the thermally conductive layer comprises gold, copper, silver, aluminum, magnesium, beryllium, brass, bronze, molybdenum, rhodium, tungsten, zinc, carbon, and aluminum nitride.
Avakian teaches similar device wherein a combination of additives comprising gold, copper, silver, aluminum, magnesium, beryllium, molybdenum, rhodium, tungsten, zinc, carbon, and aluminum nitride ([0053]) are used to modify thermal conductivity and additives comprising brass and bronze ([0054]) are used to modify electrical conductivity of thermoplastic compounds ([0052-0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the material composition teachings of Avakian to have the thermally conductive layer comprise said metals/elements. Doing so would allow for increased heat dissipation from the ultrasound transducer assembly from the probe head to elsewhere such as the cable. Additionally, the use of brass and bronze ([0054]) in the thermally conductive layer would strengthen enclosures meant for electronics, as taught by Avakian ([0061]).
Claims 6, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150011889) in view of Tai (US20140375171). Lee and Tai are cited in the IDS.
Regard claim 6, Lee discloses the invention as claimed above in claim 1.
However, Lee does not disclose claim 1 further comprising a dematching layer coupled to a bottom surface of the transducer layer to form a transducer-dematching layer coupon.
Tai teaches a similar device wherein the dematching layer (34) disposed on the back side (30) of an acoustic (transducer) layer (26) ([0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the teachings of Tai to further include a dematching layer coupled to the bottom surface of the transducer layer. Doing so would cause an increase in power of the ultrasound waves transmitted to the lens as the dematching layer functions to clamp the transducer layer so that most of the acoustic energy is transmitted out through the front side of the transducer layer, as taught by Tai ([0035]).
Regarding claim 15, Lee discloses an ultrasound apparatus comprising:
a transducer layer (20) configured to emit ultrasound energy ([0043]),
one or more matching layers (10) overlaying the transducer layer (20) (fig. 1, [0040]),
a thermally conductive layer (30 & 60) (Figs 2-3, [0055], [0062], [0066]) overlaying the one or more matching layers (10) (fig. 3, [0040]); and
a lens ([0056]) overlaying the thermally conductive layer (30 & 60), wherein the thermally conductive layer (30 & 60) extends below a bottom plan of the transducer layer (20) in a backing layer (40) ([0040]) to transfer a thermal energy away from the lens (Fig. 3, [0014-0016], [0058], [0066], [0068]).
However, Lee does not disclose wherein an ultrasound apparatus comprises: a display screen; an ultrasound imaging subsystem coupled to the display to generate ultrasound images on the display screen; an ultrasound control subsystem coupled to control the imaging subsystem.
Tai teaches a similar device wherein a display system (328) (fig. 5, [0067-0068]), a signal processor (326) (ultrasound imaging subsystem) to process ultrasound information and prepare frames of ultrasound information for display on a display system (328) ([0067]), and a user input device (330) (ultrasound control subsystem) that is connected to the signal processor (326) and may control the operation of the ultrasound system (310) ([0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the teachings of Tai to further include a display screen, imaging subsystem, and control subsystem. Doing so would create a complete ultrasound apparatus in which Lee’s ultrasonic probe is connected to. Benefits include being able to display ultrasound information received from the probe to a screen for diagnosis by a clinician	 and the clinician being able to set the type of scan or transducer to be used, as taught by Tai ([0068]).
Regarding claim 16, Lee in view of Tai teaches the invention as claimed above in claim 15.
Lee further discloses wherein the thermally conductive layer (30 & 60) comprises a material (S32) with thermal conductivity greater or equal to 100 W/m.K ([0055], [0062], [0066]). Examiner notes graphene has a thermal conductivity between 3000-5000 W/m.K.
Regarding claim 17, Lee in view of Tai teaches the invention as claimed above in claim 15.
Lee further discloses wherein the thermally conductive layer (30 & 60) comprises an electrically conductive material (S32) ([0055], [0062], [0066]).
Regarding claim 19, Lee in view of Tai teaches the invention as claimed above in claim 15.
However, Lee does not teach claim 15 further comprising a dematching layer coupled to a bottom surface of the transducer layer to form a transducer-dematching layer coupon.
Tai teaches a dematching layer (34) disposed on the back side (30) of an acoustic (transducer) layer (26) ([0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the teachings of Tai to further include a dematching layer coupled to the bottom surface of the transducer layer. Doing so would cause an increase in power of the ultrasound waves transmitted to the lens as the dematching layer functions to clamp the transducer layer so that most of the acoustic energy is transmitted out through the front side of the transducer layer, as taught by Tai ([0035]).
Regarding claim 20, Lee in view of Tai teaches the invention as claimed above in claim 15.
Lee further discloses wherein the ultrasound transducer assembly further comprises the backing layer (40) coupled to the transducer layer (20) into which at least a portion of the transducer is located (fig. 1), wherein the transducer layer has a top and a bottom (fig. 1), and further wherein the thermally conductive layer (60) extends along sides of the backing layer (40) to below a bottom plane of the transducer layer (fig. 3, [0040], [0066], [0067]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150011889) in view of Davies (WO2018178382). Lee is cited in the IDS.
Regarding claims 10 and 11, Lee discloses the invention as claimed above in claim 8.
However, Lee does not disclose wherein the first shield (S32) is coupled to the thermally conductive layer (30 & 60) using a thermally conductive material. Additionally, Lee does not disclose wherein the thermally conductive material comprises silver epoxy.
Davies teaches use of a thermally conductive material, silver epoxy, as an electrically conductive adhesive in an ultrasound transducer (212) ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the teachings of Davies to use a thermally conductive material, namely silver epoxy, to couple the first shield to the thermally conductive layer. Doing so would have the predictable result of improving heat dissipation from the first shield to the thermally conductive layer. Additionally, having the thermally conductive material comprise silver epoxy would allow for the thermally conductive material to also be electrically conductive, as taught by Davies ([0049]). The benefits of the material being silver epoxy and thus electrically conductive is that electrically conductive materials can form a cage to block electromagnetic interference, which would affect signal and image quality of the ultrasonic probe.
Regarding claim 12, Lee discloses the invention as claimed above in claim 8.
Lee discloses claim 8 further comprising a radio-frequency interference (RFI) shield (31) coupled to the first shield (S32) ([0053], [0055]).
However, Lee does not disclose coupling using a thermally conductive material.
Davies teaches a similar device wherein a coupling of two elements of an ultrasound transducer using a thermally conductive material, silver epoxy ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the teachings of Davies to use a thermally conductive material to couple the RF shield to the first shield. Doing so would have the predictable results of improving heat dissipation from the RF shield to the first shield and thus to the thermally conductive layer.
Claims 13-14 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150011889) in view of Davies (WO2018178382) as applied to claims 12 and 23 above, and further in view of Nagano (US20090234233). Lee is cited in the IDS.
Regarding claim 13, Lee in view of Davies discloses the invention as claimed above in claim 12.
However, Lee in view of Davies does not disclose claim 12 further comprising a cable shield coupled to the RFI shield using a thermally conductive material to create a complete thermal path for the ultrasound transducer assembly.
Nagano teaches a plural of signal lines as “a group of shield lines” ([0060]). Nagano teaches these signal lines are coupled to thermally conductive material (resin) ([0062]) which is in contact with thermally (heat) conductive layers conducting layers ([0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Davies to further connect cable shields to the RFI shield using thermally conductive material. Although Nagano teaches coupling of shield lines to a thermally conductive layer, the coupling to the thermally conductive layer comprises coupling to the RFI shield when modified with Lee in view of Davies’ invention as the RFI shield is present on the thermally conductive layer. The benefits and predictable results of coupling a cable shield to the RFI shield and thus the thermally conductive layer is providing heat dissipation towards a direction away from the probe. Lee’s invention recognizes this by coupling the thermally conductive layer (60) to a heatsink (50) in which heat is dissipated to ([0066]), but the coupling to cable shields can be considered an improvement as heat is dissipated farther away from the probe.
Regarding claim 14, Lee in view of Davies and Nagano teach the invention as claimed above in claim 13.
Lee further discloses wherein the thermally conductive layer (30 & 60) and first shield (S32) comprise electrically conductive materials ([0055], [0062], [0066]), and the thermally conductive layer (30), first shield (S32) and RFI shield (31) to form an enclosed shielded cage ([0053]). Lee ([0053]) discloses the RF shield (31) is capable of preventing leakage from the transducer layer (20) to the outside and blocking inflow of an external high-frequency (electromagnetic) signal ([0053]). One of ordinary skill in the art would understand Lee’s RF shield acts as an enclosed shielded cage, or Faraday Cage, that performs the same functions.
However, Lee does not disclose the thermally conductive material comprises electrically conductive materials.
Davies teaches the thermally conductive material, silver epoxy, to be an electrically conductive adhesive ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Davies and Nagano to further have the thermally conductive material to also be electrically conductive. Doing so would have the predictable result of further help create/strengthen the enclosed shield or Faraday Cage as electrically conductive materials absorb interference.
	Regarding claim 26, Lee discloses the invention as claimed above in claim 23.
	Lee further discloses coupling a thermally conductive first shield (S32) to the thermally conductive layer (30) ([0055], [0063]). Lee further teaches coupling a radio-frequency interference (RFI) shield (31) to the first shield (S32) ([0053], [0055]).
	However, Lee does not disclose using a thermally conductive material to couple the first shield to the thermally conductive layer and coupling a cable shield to the RFI shield to cause the ultrasound transducer assembly to form a complete thermal path.
	Davies teaches using a thermally conductive material, silver epoxy, to couple ultrasound transducer elements ([0049]).
Nagano teaches a plural of signal lines as “a group of shield lines” ([0060]). Nagano teaches these signal lines are coupled to thermally conductive material (resin) ([0062]) which is in contact with thermally (heat) conductive layers conducting layers ([0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee with the teachings of Davies and Nagano to use thermally conductive materials to couple the first shield to the thermally conductive layer and to also couple a cable shield to the RFI shield. Doing so would lead to the predictable result of improving heat dissipation from the first shield to the thermally conductive layer, which would then dissipate heat towards the RFI shield and then the cable shield.
Regarding claim 27, Lee in view of Davies and Nagano teach the invention as claimed above in claim 26.
Lee further discloses wherein the thermally conductive layer (30 & 60) and the first shield (S32) comprise electrically conductive materials ([0055], [0062], [0066]). Lee in view of Davies and Nagano further teaches the thermally conductive layer (30), first shield (S32), RFI shield (31) and cable shield (signal lines) to form an enclosed shielded cage ([0053]). Lee ([0053]) discloses the RF shield (31) is capable of preventing leakage from the transducer layer (20) to the outside and blocking inflow of an external high-frequency (electromagnetic) signal ([0053]). One of ordinary skill in the art would understand Lee’s RF shield acts as an enclosed shielded cage, or Faraday Cage, that performs the same functions.
However, Lee does not teach the thermally conductive materials comprises electrically conductive materials.
Davies teaches the thermally conductive material, silver epoxy, to be an electrically conductive adhesive ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Davies and Nagano to further have the thermally conductive material to also be electrically conductive. Doing so would have the predictable result of further help create/strengthen the enclosed shield or Faraday Cage as electrically conductive materials absorb interference.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150011889) in view of Tai (US20140375171) as applied to claim 16 above, and further in view of Avakian (US20110193007). Lee and Tai are cited in the IDS.
Regarding claim 18, Lee in view of Tai disclose the invention as claimed above in claim 16.
However, Lee in view of Tai does not disclose wherein the thermally conductive layer comprises gold, copper, silver, aluminum, magnesium, beryllium, brass, bronze, molybdenum, rhodium, tungsten, zinc, carbon, and aluminum nitride.
Avakian teaches similar device wherein a combination of additives comprising gold, copper, silver, aluminum, magnesium, beryllium, molybdenum, rhodium, tungsten, zinc, carbon, and aluminum nitride ([0053]) are used to modify thermal conductivity and additives comprising brass and bronze ([0054]) are used to modify electrical conductivity of thermoplastic compounds ([0052-0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Tai with the teachings of Avakian to have the thermally conductive layer comprise said metals/elements. Doing so would allow for increased heat dissipation from the ultrasound transducer assembly from the probe head to elsewhere such as the cable. Additionally, the use of brass and bronze ([0054]) in the thermally conductive layer would strengthen enclosures meant for electronics, as taught by Avakian ([0061]).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150011889) in view of Tai (US20140375171) as applied to claim 20 above, and further in view of Nagano (US20090234233). Lee and Tai are cited in the IDS.
Regarding claim 21, Lee in view of Tai teach the invention as claimed above in claim 20.
Lee further discloses wherein the ultrasound transducer assembly further comprises: a thermally conductive ([0070]) first shield (S32) coupled to the thermally conductive layer (30); a radio-frequency interference (RFI) shield (31) coupled to the first shield (S32) ([0053], [0055]).
However, Lee in view of Tai does not teach a cable shield coupled to the RFI shield to cause the ultrasound transducer assembly to form a complete thermal path.
Nagano teaches a plural of signal lines as “a group of shield lines” ([0060]). Nagano teaches these signal lines are coupled to thermally conductive material (resin) ([0062]) which is in contact with thermally (heat) conductive layers conducting layers ([0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Tai to further connect cable shields to the RFI shield. Although Nagano teaches coupling of shield lines to a thermally conductive layer, the coupling to the thermally conductive layer comprises coupling to the RFI shield when modified with Lee in view of Tai’s invention as the RFI shield is present on the thermally conductive layer. The benefits and predictable results of coupling a cable shield to the RFI shield and thus the thermally conductive layer is providing heat dissipation towards a direction away from the probe. Lee’s invention recognizes this by coupling the thermally conductive layer (60) to a heatsink (50) in which heat is dissipated to ([0066]), but the coupling to cable shields can be considered an improvement as heat is dissipated farther away from the probe.
Regarding claim 22, Lee in view of Tai and Nagano teach the invention as claimed above in claim 21.
Lee in view of Tai and Nagano further teaches wherein the thermally conductive layer (30 & 60) and the first shield (S32) comprise electrically conductive materials ([0055], [0062], [0066]), and the thermally conductive layer (30), first shield (S32), RFI shield (S31) and cable shield (signal lines) to form an enclosed shielded cage ([0053]).

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 that Lee does not disclose a lens overlaying the thermally conductive layer, wherein the thermally conductive layer extends below a bottom plane of the transducer layer in a backing layer to transfer a thermal energy away from the lens.
Examiner respectfully disagrees. In ¶[0056], Lee discloses a lens may be formed on the front surface of the protective layer (30). Lee discloses the protective layer (30) is provided in the form of having a sheet shaped of graphene or graphite (S32) (Fig. 2, [0055]). Lee discloses graphene as having thermal conductivity ([0062]). Lee further discloses a heat radiation plate (60) may make contact with at least one sheet (S) and may allow heat absorbed from the sheet (S) formed of graphene or graphite to the heat sink (50) such that heat is dissipated to the outside through the heat sink (50) (Fig. 3, [0065-0066]). Therefore, Lee teaches the protective layer (30) and the heat radiation plate (60) act as a thermally conductive layer in which the lens may be formed on top of. Furthermore, Figure 3 shows at least the heat radiation plate (60), which is part of the thermally conductive layer, extending below a bottom plane of the transducer layer (20) and in a backing layer (40). Regarding transferring thermal energy away from the lens, Lee discloses heat can be dissipated by using sheets (S) formed of graphene or graphite ([0031], [0063], [0066]). Because the lens is formed on the front surface of the protective layer (30) ([0056]) and the protective layer (30) is made with sheets of graphene/graphite and comprises the thermally conductive layer along with the heat radiation plate (60) in which it may make contact with (Fig. 3, [0065-0066]), heat may be absorbed from the lens by the thermally conductive layer (30 & 60) and be dissipated towards the heat sink (50). Lee further discloses in an alternative embodiment that the sheets (S) may extend to the lateral sides to thermally make a direct contact with the heat sink (50) ([0069]), wherein the sheets (S) may include the protective layer (30) having a sheet shaped of graphene/graphite (S32) (Fig. 2, [0055]). In another embodiment, Lee additionally discloses the ultrasound probe may further include a signal line (70) connected to the sheets of graphene/graphite, in which heat may be transmitted to in addition to the heat sink (50) (Fig. 5, [0021], [0029], [0072-0073]), which may be similar to Applicant’s cable shield (208) in regards to drawing heat from the ultrasound probe as described in Applicant’s specifications ¶[0036].
Examiner points out in Applicant’s figure 2A, that the lens (205) is formed on a front surface of the ultrasound probe or thermally conductive layer (204). This is similar to Lee’s disclosed lens being formed on the front surface of the protective layer (30) ([0056]). As shown in Figures 1 and 3 of Lee, the protective layer (30) is positioned at the top of the ultrasound probe. With a lens (not shown) being formed on the front surface of the protective layer (30), it would produce a similar figure/drawing as applicant’s 2A in regards to the location of the lens relative to the thermally conductive layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793